Title: To George Washington from Brigadier General James Clinton, 19 June 1779
From: Clinton, James
To: Washington, George


        
          Camp Canajoharie Creek [N.Y.] June 19, 1779
        
        This day I was honoured with your Favour of the 13th Instant. I wrote you some time since which I find you have not yet received—I would beg leave to inform your Excellency, that I arrived in this place last Wednesday and immediately commenced transporting the Batteaux and Stores to the landing of Lake Otsego—since which time I have sent off near 300 waggons, fifty-nine of which are loaded with Batteaux the remainder with provisions—I have posted detachments of the Troops along the Road, to repair the damages done by the waggons and escort them from Fort to Fort until they arrive at the landing. Col’l. Dubary, with his regiment are bringing up a Fleet of Boats from Schenectady which are not yet arrived.
        Col’l. V’Schaick waited on me just now on his way from Fort Schuyler to Albany to take the Command in my absence. He informs me that a party of Onondaga Indians has returned from Buck Island with two Prisoners who assert that the enemy had received no reinforcement from Canada this year, that their whole force in Canada consisted only of two thousand eight hundred so that no reinforcements were expected—that Butler was in Niagara and Brant in the Seneca Country.
      